Citation Nr: 0622493	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-11 236	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for right knee pain.

2. Entitlement to service connection for left knee pain

3. Entitlement to service connection for lumbosacral strain. 

4. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

5. Entitlement to an initial disability rating higher than 50 
percent for service-connected dysthymic disorder.

6. Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities. 

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1998 to March 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 20002, December 
2002, February 2004, and May 2005 of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of total disability rating is REMANDED to the RO 
via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1. Right knee pain alone is not a disability in the absence a 
factual showing that the pain derives from an in-service 
disease or injury. 

2. Left knee pain alone is not a disability in the absence a 
factual showing that the pain derives from an in-service 
disease or injury.

3. Lumbosacral strain did not have onset during service and 
it is not the result of an in-service disease or injury. 

4. In 2000, VA audiometric testing showed an average 40 
decibel loss with speech recognition of 100 percent in the 
right ear (Level I); and an average 30 decibel loss with 
speech recognition of 100 percent (Level I) in the left ear; 
in 2002, VA audiometric testing showed an average 20 decibel 
loss with speech recognition of 98 percent in the right ear 
(Level I); and an average 21 decibel loss with speech 
recognition score of 98 percent (Level I) in the left ear.

5. The dysthymic disorder did not produce occupational and 
social with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
prior to April 20, 2005; since April 20, 2005, the dysthymic 
disorder has produce occupational and social with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood. 


CONCLUSIONS OF LAW

1. Right knee pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

2. Left knee pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

3. Lumbosacral strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

4. The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2005).

5. The schedular criteria for an initial rating higher than 
50 for dysthymic disorder prior to April 20, 2005, have not 
been met; and the schedular criteria for an initial rating of 
70 percent have been met since April 20, 2005.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9435 (2005).


Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims of service connection, the RO provided pre-
adjudication VCAA notice by letter, dated in May 2002.  The 
veteran was notified of the evidence needed to substantiate 
the claim, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service. The veteran was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.  

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

As for the initial ratings for bilateral hearing loss and 
dysthymic disorder, in Dingess, the United States Court of 
Appeals for Veterans Claims (Court) stated that where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. §  5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for increase.  The Court 
held that once a claim for service connection is 
substantiated VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, which require notice of the 
criteria for the degree of disability assignable, which was 
accomplished in the statement of the case in May 2005. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service medical 
records, VA records, and non-VA medical records, as well as 
employment records, and the veteran was afforded VA 
examinations.  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The service medical records contain no complaint, finding, or 
history of right or left knee pain or lumbosacral strain. 

After service, on VA examination in May 2000, the veteran 
complained of two year history of bilateral knee pain and a 
one year history of low back pain.  There was no specific 
history of injury associated with either.  The impression was 
episodic bilateral knee pain secondary to overuse and 
recurrent lumbosacral strain.

VA records, dated from March 2000 to April 2005, show 
intermittent treatment for symptoms associated with the 
lumbosacral spine. 

In September 2002, the veteran's grandfather stated that he 
had been told that the veteran hurt his back and knee during 
service.

On VA examination in December 2003, the veteran complained of 
the gradual onset of low back pain during his period of 
active service, which he reported to his first sergeant in 
1998, but that the first sergeant did not allow him to seek 
medical care.  There was reference to a MRI study in June 
2002, revealing spinal stenosis and facet hypertrophy.  The 
examiner indicated that a thorough review of the veteran's 
service medical records did not reveal any documentation of a 
back injury or complaint.  The examiner concluded that based 
on the available evidence and examination of the veteran, it 
was not likely that the veteran's present back condition to 
include low back strain was related to service.

On VA examination in April 2005, the veteran complained of 
severe low back pain, which had initially developed in 1999 
during service.    

Analysis 

The service medical records do not document any complaint or 
finding of a disease or injury involving the knees, and there 
is also no post-service medical evidence of any current knee 
pathology other than pain.  Pain alone is not a disability in 
the absence a factual showing that the pain derives from an 
in-service disease or injury.  For this reason, service 
connection for right and left knee pain is not established. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

As for lumbosacral strain, lumbosacral strain was not 
documented during service and a disease or injury, resulting 
in lumbosacral strain, was not documented either.  And there 
is no medical evidence that associates the current low back 
condition to an in-service disease or injury.  Rather the 
medical evidence of record opposes rather than supports the 
claim as on VA examination in December 2003, the examiner 
specifically concluded that it was not likely that the 
present back condition to include low back strain was related 
to service.  This evidence is uncontroverted.

As for the veteran's statements to the extent that he 
associates his present back condition to service, where, as 
here, the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to support the claim, a lay person's assertions on a question 
involving a medical diagnosis or medical causation does not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons, the preponderance of the evidence is against 
the claims of service connection for right and left knee pain 
and lumbosacral strain, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. §5107(b).

Claims for Increase 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disability.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  In an appeal of an initial rating, 
following the initial grant of service connection, the 
assignment of "staged" ratings may be assigned for separate 
periods of time based on facts found.  Fenderson v West, 12 
Vet. App. 119, 126 (1999).  

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

On VA audiometric testing in May 2000, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 55, 45, 30, and 30 decibels, respectively, with 
average decibel loss of 40.  Pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz were 45, 35, 20, and 
20 decibels, respectively, with an average decibel loss of 
30.  Speech recognition was 100 percent bilaterally.

A VA audiometric examination in November 2002, pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz of 40, 20, 10, and 10 decibels, respectively, with an 
average decibel loss of 20.  The pure tone thresholds in the 
left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 20, 15, 
and 15 decibels, respectively, with an average decibel loss 
of 21.  Speech recognition was 98 percent bilaterally.

Based on 100 percent speech recognition score and a 40-
decibel puretone threshold average as shown on VA examination 
in May 2000, Table VI indicates a designation of Level "I" 
for the right ear.  Based on 100 percent speech recognition 
score and a 30-decibel puretone threshold average as shown in 
May 2000, Table VI indicates a designation of Level "I" for 
the left ear.  When applied to Table VII, the numeric 
designations of "I" for the better ear and "I" for the 
poorer ear translated to a zero percent rating.  Therefore, a 
compensable disability rating is not warranted for hearing 
loss under Table VI.  38 C.F.R. § 4.85. 

Based on 98 percent speech recognition score and a 20-decibel 
puretone threshold average as shown on VA examination in 
November 2002, Table VI indicates a designation of Level 
"I" for the right ear.  Based on 98 percent speech 
recognition score and a 21-decibel puretone threshold average 
as shown in November 2002, Table VI indicates a designation 
of Level "I" for the left ear.  When applied to Table VII, 
the numeric designations of "I" for the better ear and "I" 
for the poorer ear translated to a zero percent rating.  
Therefore, a compensable disability rating is not warranted 
for hearing loss under Table VI.  38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) and (b) do not apply as 
the audiometric results in either examination report did not 
show puretone thresholds of 55 decibels or greater in the 
relevant frequencies for both ears or 70 decibels or more at 
2000 Hertz.  



Accordingly, the Board finds that a compensable rating for 
the veteran's bilateral hearing loss disability is not 
warranted and the evidence does not demonstrate that 
bilateral hearing loss warranted a compensable rating at any 
time during the appeal period.

Dysthymic Disorder 

The RO has rated the dysthymic disorder as 50 percent 
disabling under the criteria set forth in Diagnostic Code 
9435.  A 50 percent evaluation is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

VA records, dated from May 2000 to January 2004, show that 
the veteran was treated for psychiatric disability. 

In May 2000, the veteran was hospitalized with complaints of 
suicidal ideation and a gesture of superficially scratching 
his wrist.  He also complained of an irregular sleep pattern 
and a lack of energy and concentration.  It was noted that 
this was the first time he was hospitalized for psychiatric 
care.  The precipitating stresses were a failing marriage and 
a threat of legal action over child support payments from an 
earlier relationship.  The veteran stated that he regretted 
the thought of suicide and it was impulsive and that he would 
not kill himself or hurt his family.  It was noted that the 
veteran was employed and separated from his spouse and living 
with his parents.  The veteran was described as neatly 
dressed, alert, and oriented.  He was not delusional and he 
did not have auditory or visual hallucinations.  Memory and 
intellect were within normal limits.  General knowledge was 
poor, mood was mildly depressed, affect was appropriate, 
abstract thinking was impaired, and thinking was concrete.  
Concentration was poor, but insight and judgment were fair.  
He was treated with antidepressant medication and he signed 
out of the hospital after an overnight stay. The diagnosis 
was major depressive disorder without psychotic features.  
The Global Assessment of Functioning (GAF) score was 50. 

About two weeks later on VA examination in May 2000, the 
veteran was described as cleanly dressed. His thinking was 
generally linear.  There was no gross memory defect.  He 
showed no signs of a psychotic process such as 
hallucinations, delusions, inappropriate affect, or looseness 
of associations, although his affect was rather flat and he 
presented his story in somewhat of a monotone.  Throughout, 
however, he did not appear profoundly depressed, although his 
recitation of his perception of being persecuted in the Air 
Force, together with a remarkable number of incidents in 
which he wound up the looser, was impressive.  He indicated 
some concern about running out of his medications and was 
given instruction about how he might get those renewed.  He 
indicated some continuing dejection and concern about the 
future, but his main focus was on earning enough money to pay 
his required child support and his desire to get some 
modification of the child support agreement in court.  His 
mood overall, then, was a mixture of mild dysphoria and some 
degree of anxiety, although overall he presented it all in a 
rather bland manner without great emotional signs.  He left 
the interview in apparently stable condition, indicating that 
he would endeavor to get his medications refilled while on 
the compound today.  The diagnosis was adjustment disorder 
with depressed mood.  The GAF score was 60. 

VA records disclose that throughout 2002 the veteran was on 
antidepressant medication and in September 2002 the veteran 
complained that he was unable to work because of back pain. 

On VA examination in December 2003, the veteran stated that 
he was living with a friend and that he was not working 
currently because of increasing back problems that began two 
years previously.  The veteran was described as adequately 
groomed.  On mental status examination, the veteran was 
described alert and fully oriented. He was slightly anxious, 
but with no obvious psychomotor retardation or agitation.  
Affect was depressed.  There were no delusional features.  
Thought processes were coherent.  Insight and judgment were 
fair.  The diagnosis was depressive disorder.  A GAF score of 
42 was assigned.

VA records disclose that in 2003 and 2004 the veteran was 
followed in a pain management clinic for chronic low back 
pain.  When he was seen in March 2004, it was noted that he 
was in a stable relationship.  In May and June 2004, it was 
noted that the veteran was pleased with the birth of his 
child and he spent his day taking care of the baby and a step 
child. In October 2004, it was noted that the veteran's back 
problems had made him unemployable. 

Employment records show that the veteran was working from 
about June 2000 to May 2001. 

In his application for a total disability rating, dated in 
February 2004, the veteran reported that he last worked full 
time and became too disabled to work in March 2002.  He 
reported job experience in sales and security and that he had 
a high school education. 

VA records disclose that in February 2005 the veteran 
complained of continuing symptoms of depression as manifested 
by a depressed mood, decreased motivation, fatigue and sleep 
difficulty related to chronic back pain and nightmares.  The 
veteran was described as cooperative.  There was slight 
psychomotor retardation and speech was slow.  Mood was 
depressed.  Affect was somewhat restricted.  Thought process 
was goal directed.  Thought content denied hopelessness, 
suicidal, or homicidal ideations or plans at the present 
time, and no delusions or hallucinations.  Attention, 
concentration, and memory appeared to be intact.  Judgment 
and insight were good.  The pertinent assessment was 
dysthymia.

On VA examination in April 2005, the veteran presented in a 
fairly unkempt manner.  He had fair eye contact and he was 
cooperative.  He was alert and oriented.  He showed no 
obvious psychomotor retardation or agitation.  Speech was 
spontaneous and somewhat pressured.  Affect was depressed.  
He continued to have ongoing depression despite ongoing 
psychiatric treatment by VA.  He had felt he had worsened 
overall both physically and emotionally.  He still attended 
the pain clinic, but was not currently on pain medications.  
He stated a lot of times he would lock himself in his room 
upstairs and cry about things nearly every day.  He also 
described explosive episodes, which involved the slamming of 
doors, but he did not want to hurt anybody at home.  He said 
he did not know why his girlfriend stayed with him.  He 
showed no delusional features.  He did not appear to be 
responding to any internal stimuli such as auditory 
hallucinations.  His thought processes were coherent.  He 
appeared to be of perhaps average intellectual endowment.  
His insight into his condition was fair at best, and he was 
still trying to get help with new medication.  He had fair 
judgment.  The examiner did not feel that the veteran was 
actively dangerous to himself or others, although he did 
express some suicidal ideation.  The examiner reported that 
the activities of daily living had been affected by the 
veteran's emotional and physical difficulties, but he was 
able to take care of his son.  The diagnosis was depressive 
disorder.  The GAF score was 40 and the examiner stated the 
veteran showed moderate to severe employment difficulties due 
to his service-connected mood disorder alone.



On VA general medical examination in April 2005, the examiner 
stated that the veteran was unemployable due first to his 
inability to sit or stand for a prolonged period of time or 
carry any objects and general difficulties in ambulation and 
that severe back pain made employment virtually impossible.  
The examiner also stated that the veteran felt he was unable 
because of his psychiatric condition. The examiner state that 
each of the two conditions contributed to 50 percent to his 
unemployability.

Analysis  

Prior to the report of VA examination on April 20, 2005, the 
veteran's depression was manifested by disturbances in mood 
and motivation, and he had problems with concentration, but 
he was alert, oriented, and cooperative.  And he continued to 
take care of his appearance.  His thought process was 
coherent and he was on medication to control some of his 
symptoms.  When discussed, the veteran's inability to work 
was attributed to chronic back pain.  Socially, the veteran 
had been in a stable relationship and raising a son, after a 
failed marriage.  The degree of occupational and social 
impairment produced reduced reliability and productivity with 
difficulty in establishing and maintaining effective social 
and work relationships.

The evidence does not demonstrate that the veteran 
experienced obsessive rituals, illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, spatial disorientation, neglect of 
personal appearance, impaired impulse control, or the 
inability to establish effective relationships. While there 
was evidence of suicidal ideation and a suicide gesture in 
May 2000, the veteran stated that he would not harm himself 
or his family.  Thus, while the veteran was suffering from 
depression, the record shows that the depression was 
indicative of no more than occupational and social impairment 
with reduced reliability and productive, which was consistent 
with the criteria for the 50 percent rating under DC 9435.  
Accordingly, the criteria for a rating higher than 50 percent 
prior to April 20, 2005, were not met. 



As of the report of VA examination on April 20, 2005, there 
is evidence of suicidal ideation, which had not been 
documented since May 2000, and of an unkempt appearance, and 
impaired impulse control, which represented an increase in 
symptomatology over that which was previously of record and a 
decrease in the GAF score to a level equating to major 
impairment in mood.  Although the veteran does not have all 
of the symptomatology consistent with a 70 percent rating, 
the overall disability picture as described on the April 2005 
report of VA examination more nearly approximates the 
criteria for a 70 percent rating.  38 C.F.R. § 4.7. 

The Board has additionally reviewed the evidence to determine 
if a disability rating higher than 70 percent may be 
assigned, but the disorder is not productive of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions of hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  He appears to 
be able to function acceptably on a daily basis.  The 
evidence contains no support for the assignment of a 100 
percent rating.

REMAND  

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more.  
38 C.F.R. §§ 3.340, 4.16.

With the grant of a 70 percent rating for dysthymia, the 
veteran now meets the percentage requirements of 38 C.F.R. 
§ 4.16, where as with a 50 percent he did not and which was 
the basis for the denial of the claim by the RO. 

Due process requires that the claim to be adjudicated by the 
RO on the basis that the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16.  According, this issue is 
remanded to the RO for the following.  

Adjudicate the claim for a total 
disability rating since April 20, 2005, 
when he met the percentage requirements 
under 38 C.F.R. § 4.16.  If the benefit is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

ORDER

Entitlement to service connection for a right knee pain is 
denied. 

Entitlement to service connection for a left knee pain is 
denied.

Entitlement to service connection for lumbosacral strain is 
denied.

An initial compensable rating for service-connected bilateral 
hearing loss is denied.

An initial rating higher than 50 percent for dysthymic 
disorder prior to April 20, 2005, is denied. An initial 
rating of 70 percent for dysthymic disorder since April 20, 
2005, is granted, subject to the law and regulations, 
governing the payment of monetary benefits.

____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


